Case 1:16-cr-00567-JSR Document 249 Filed 07/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee x
United States of America :
16-cr-567-1 (dSR)
-y-
ORDER
Kevin Walker,
Defendant. :
ae er ee x

JED S. RAKOFF, U.S.D.d.

Now before the Court is a pro se letter from Defendant
Kevin Walker, requesting an extension of time to file a motion
under 28 U.S.C. § 2255. Mr. Walker explains that it is
difficult to perform legal research given lockdown conditions at
his facility during the present pandemic. Mr. Walker appears to
believe that his time to file a § 2255 motion will soon expire.
Tf so, Mr. Walker misunderstands the deadline. Under 28 U.S.C.
§ 2255(£) (1), the one-year clock does not begin to run until, at
the earliest, “the date on which the judgment of conviction
becomes final.”

Here, the judgment of conviction became final on January 4,
2020, so Mr. Walker’s deadline to file a § 2255 motion is no
earlier than January 4, 2021. As the Supreme Court explained in

Clay v. United States, 537 U.S. 522, 525 (2003}, “[flor the

 

purpose of starting the clock on § 2255's one-year limitation

period, . . . a judgment of conviction becomes final when the

 
Case 1:16-cr-00567-JSR Document 249 Filed 07/29/20 Page 2 of 2

time expires for filing a petition for certiorari contesting the

appellate court's affirmation of the conviction.” The Second

Circuit affirmed this Court’s judgment and conviction by
order and judgment dated October 4, 2019. Under Supreme
Rule 13, the period for filing a petition for a writ of

certiorari expired “90 days after entry of the judgment”
Second Circuit, i.e., January 4, 2020.1 Accordingly, Mr.

deadline under 28 U.S.C. § 2255(f) (1) is January 4, 2021.

summary

Court

of the

White’s

Because Mr. White still has more than 5 months to prepare

his motion, his request for an extension of time is denied as

moot.
SQ ORDERED.

Dated: New York, NY
July 29, 2020

 

 

1 Because the date 90 days after the entry of the judgment was a

Saturday, the deadline was extended to Monday, January 4,
Supreme Court Rule 30.

by

 
